Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a implementation of a video encoder. Each independent claim in combination of other claims, as a whole, identifies the uniquely distinct features of while determining whether to split the root transform unit into multiple nodes determining that a predetermined condition of log.sub.2 (the transform unit size)<log.sub.2(the predetermined maximum transform unit size) is satisfied, determining the values of the multiple preceding CBFs, respectively, do not include residual information; and based at least in part on the values determining a value of a CBF for a given block, the value of the CBF for the given block indicating that the given block includes residual information, and refraining from signaling as part of the compressed data, the value of the CBF for the given block; and outputting the compressed data as part of a bitstream that includes the value of the CBF for the root transform unit but not the value of the CBF for the given block, and the value of the CBF for the root transform unit is signaled for the given CU within the bitstream. The closest prior arts of ZHAO (WO 2013107027 A1), Guo (US 20130266074 A1), Wang (US 20120106649 A1) and SCHWARZ (CN 107071487 B), disclose video encoding, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487